DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/20/20 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: throughout the specification, the drawing is referred to as “Figure 1”, which should be replaced with “the figure” since it is the only figure in the application.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-34 is/are rejected under 35 U.S.C. 102(a) as anticipated by or under 35 U.S.C. 103 as obvious over Quincy, III et al. US 2004/0120921 A1.
Regarding claims 1 and 19, Quincy discloses a method of reducing trimethylamine comprising contacting with a cellulosic fiber matrix, wherein the matrix has been coupled to carboxylic acid [0028-0033], which would inherently control odor relative to a control without such properties.
Regarding claims 2-18 and 20-34, Quincy discloses menses and blood, ammonia, odor control, cellulosic matrix, and citric acid [0030] and measuring amount removed (Figure 1).
1-34 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun et al. US 2003/0124171 A1.
Regarding claims 1 and 19, Sun discloses reducing odors of trimethylamine comprising contact with cellulose fibers combined with carboxylic acid (abstract and definitions), which would inherently control such odors relative to a control without such properties.
Regarding claims 2-18 and 20-24, Sun discloses feminine hygiene, gas (abstract), cellulosic fiber matrix [0062], citric acid, malic acid, tartaric acid [0037], and method to measure absorbency (Fig. 1 and [0052]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun et al. US 2003/0144637 A1 discloses cellulose fibers treated with acidic odor control agents (see abstract, Examples, and test methods).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736